2022 IL App (1st) 200644-U

                                           No. 1-20-0644

                                     Order filed March 8, 2022.

                                                                                 Second Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                              IN THE
                                  APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                         )   Appeal from the
                                                              )   Circuit Court of
           Plaintiff-Appellee,                                )   Cook County.
                                                              )
     v.                                                       )   No. 09 CR 16948
                                                              )
 DEANGELO WILLIAMS,                                           )   The Honorable
                                                              )   Timothy J. Joyce,
           Defendant-Appellant.                               )   Judge Presiding.



           JUSTICE LAVIN delivered the judgment of the court.
           Justices Howse and Cobbs concurred in the judgment.

                                             ORDER

¶1        Held: Appeal dismissed for lack of jurisdiction where defendant’s notice of appeal was
                untimely filed.

¶2        Defendant DeAngelo Williams appeals from an order of the circuit court of Cook County

summarily dismissing his pro se petition for relief filed under the Post-Conviction Hearing Act

(Act) (725 ILCS 5/122-1 et seq. (West 2018)). On appeal, defendant contends the court erred when
No. 1-20-0644


it dismissed his petition because he sufficiently alleged multiple theories of ineffective assistance

of trial counsel for failing to investigate and call exculpatory witnesses.

¶3     We dismiss this appeal for lack of jurisdiction. Defendant’s notice of appeal was untimely

filed and our review of the record reveals no proof of service or other indication that it had been

mailed in a timely manner.

¶4     Following a 2014 bench trial, defendant was convicted of attempted first degree murder

and sentenced to 32 years’ imprisonment for shooting the coach of his baseball team during a

doubleheader. Defendant’s sentence included a mandatory 20-year firearm enhancement because

he personally discharged a firearm during the offense. 720 ILCS 5/8-4(c)(1)(C) (West 2008).

¶5     On direct appeal, this court rejected defendant’s contention that his sentence was excessive.

We corrected his mittimus to accurately reflect the offense of which he was convicted and affirmed

his conviction in all other respects. People v. Williams, 2017 IL App (1st) 150819-U.

¶6     On October 21, 2019, defendant filed the instant pro se postconviction petition under the

Act. Defendant raised three claims of ineffective assistance of trial counsel for failing to call

various exculpatory witnesses at trial. First, defendant alleged trial counsel failed to conduct a

reasonable investigation when he did not attempt to contact any of the dozens of eyewitnesses to

the shooting, especially the players on the teams, whose testimony would have shown defendant

did not have an intent to kill. Second, defendant alleged counsel failed to present a firearms expert

or other evidence regarding the capabilities of semiautomatic handguns to impeach the testimony

of the State’s witnesses. Third, defendant alleged counsel should have called an expert witness to

testify regarding the behavior of sexual assault victims, specifically, how they respond after being

assaulted. Defendant had testified at trial that the coach sexually assaulted him a few weeks prior



                                                 -2-
No. 1-20-0644


to the shooting, and on the day of the shooting began touching defendant in the dugout during the

game. Defendant claimed that when he rebuffed the touching, the coach became aggressive and

threatened him, and defendant shot the coach in self-defense.

¶7     Defendant attached to his postconviction petition his own affidavit in which he averred that

he learned from an unidentified third party that there were other witnesses to the shooting whose

statements supported his claims and contradicted the State’s witnesses. Defendant stated that he

did not attach affidavits from any of the witnesses because the third party was still trying to locate

them. Defendant further stated that after the potential witnesses were located, he would have them

prepare affidavits and “amend them to the petition.”

¶8     On January 17, 2020, the circuit court summarily dismissed defendant’s postconviction

petition. Initially, the court found that defendant’s claims could have been raised on direct appeal,

and therefore, were waived. Nevertheless, the court addressed defendant’s allegations and

determined they were frivolous and patently without merit.

¶9     On January 28, 2020, the clerk of the circuit court mailed defendant a notice informing him

that the court had entered an order on his postconviction petition on January 17, 2020. A copy of

the court’s written order was included with the notice. The clerk’s notice stated, “[t]o preserve

your right to appeal you must file a notice of appeal in the trial court within 30 days from the date

the order was entered.”

¶ 10   The record on appeal does not contain the notice of appeal, or any documents that usually

accompany a notice of appeal, such as proof of service.

¶ 11   The record shows that on March 5, 2020, defendant filed a pro se “MOTION TO

PROCEED IN FORMA PAUPERIS AND TO APPOINT COUNSEL.” Therein, defendant


                                                -3-
No. 1-20-0644


requested that he be permitted to file an attached postconviction petition and to have an attorney

appointed to represent him. The record does not contain a postconviction petition that would have

accompanied this motion. A pro se proof of service signed by defendant indicates that he mailed

this motion to the clerk of the circuit court and the State’s Attorney’s Office from prison on

February 25, 2020. The clerk docketed the motion to be heard by the court on June 5, 2020. The

record does not indicate what subsequently happened with this motion, or if a successive

postconviction petition was filed.

¶ 12   The clerk’s case summary sheets contained in the record indicate that defendant filed two

documents on March 5, 2020 – the above pro se motion and a notice of appeal.

¶ 13   On April 27, 2020, the notice of appeal was filed in this court. On that date, we received

three documents from the trial court. The first document is defendant’s pro se notice of appeal

which was stamped “FILED” by the clerk of the circuit court on March 5, 2020. The second

document is a photocopy of part of an envelope addressed to the clerk of the circuit court with

defendant’s return address. The postmark on the envelope is not visible. The third document is an

order entered by the circuit court on March 20, 2020, appointing the Office of the State Appellate

Defender to represent defendant on appeal. The order states, in relevant part, “WHEREAS On

March 05, 2020, a notice of appeal having been filed (timely per proof of service) in the above

named case from a judgment order entered against the Defendant on, January 17, 2020[.]” This

court did not receive a proof of service certificate accompanying the notice of appeal.

¶ 14   As a reviewing court, this court has an independent duty to determine whether it has

jurisdiction to consider defendant’s appeal. People v. Smith, 228 Ill. 2d 95, 104 (2008). To confer

jurisdiction on the appellate court, a defendant must file a timely notice of appeal. People v.



                                               -4-
No. 1-20-0644


Tolbert, 2021 IL App (1st) 181654, ¶ 8. If a notice of appeal is not properly filed, the appellate

court has no jurisdiction and must dismiss the appeal. Id.

¶ 15    Appeals in postconviction proceedings are controlled by the supreme court rules governing

criminal appeals. Ill. S. Ct. R. 651(d) (eff. July 1, 2017). Rule 606(b) states that, unless allowed

by an exception, which does not apply in this case, “no appeal may be taken from a trial court to a

reviewing court after the expiration of 30 days from the entry of the order or judgment from which

the appeal is taken.” Ill. S. Ct. R. 606(b) (eff. July 1, 2017). In this case, the circuit court dismissed

defendant’s postconviction petition on January 17, 2020. Thus, defendant was required to file his

notice of appeal with the clerk of the circuit court within 30 days, by February 16, 2020. Ill. S. Ct.

R. 606(a), (b) (eff. July 1, 2017).

¶ 16    The clerk received defendant’s notice of appeal on March 5, 2020, after the due date. Under

these circumstances, Illinois Supreme Court Rule 373 (eff. July 1, 2017)1 provides, “the time of

mailing by an incarcerated, self-represented litigant shall be deemed the time of filing. Proof of

mailing shall be as provided in Rule 12. This rule also applies *** to the notice of appeal filed in

the trial court.”

¶ 17    Illinois Supreme Court Rule 12(b)(6) (eff. July 1, 2017), which governs proof of service in

the trial and reviewing courts, provides that when service is made by mail by an incarcerated pro

se litigant, that service is proved “by certification under section 1-109 of the Code of Civil

Procedure of the person who deposited the document in the institutional mail, stating the time and

place of deposit and the complete address to which the document was to be delivered.”



        1
         Illinois Supreme Court Rule 373 applies to criminal cases pursuant to Illinois Supreme Court
Rule 612(b)(18) (eff. July 1, 2017).

                                                  -5-
No. 1-20-0644


Consequently, “when a notice of appeal is filed outside the 30-day period following the order being

appealed, the notice is deemed timely if the defendant attaches a proof of service in compliance

with Rule 12(b)(6) showing it was mailed to the clerk of the circuit court within the 30-day period.”

Tolbert, 2021 IL App (1st) 181654, ¶ 9.

¶ 18   Here, we have searched every page of the record on appeal and our court file and found no

indication that defendant submitted a proof of service certification with his pro se notice of appeal.

We therefore have no knowledge as to how or when defendant transmitted his notice of appeal to

the circuit court. If we assume defendant mailed his notice of appeal to the clerk of the circuit court

in the envelope of which we received a partial photocopy, that photocopy does not have a visible

postmark. We acknowledge that there is currently a split among two divisions of this court as to

whether a postmark can serve as proof of service. Compare Tolbert, 2021 IL App (1st) 181654

(holding postmarks were eliminated as acceptable proof of mailing when Rule 373 was amended),

and People v. Humphrey, 2020 IL App (1st) 172837 (holding a legible postmark on or before the

deadline date was a reliable indication of timely filing). In this case, we need not address the

validity of accepting a postmark as proof of mailing as there is no postmark.

¶ 19   We note that defendant submitted a proof of service form with his pro se “MOTION TO

PROCEED IN FORMA PAUPERIS AND TO APPOINT COUNSEL.” As noted above, the

motion and notice of appeal were both filed in the circuit court on March 5, 2020. Even if defendant

submitted this proof of service form to apply to both documents, it does not establish jurisdiction

in this court. The proof of service form indicates that defendant placed his documents in the prison

mail on February 25, 2020, nine days past his February 16 deadline.




                                                 -6-
No. 1-20-0644


¶ 20   We therefore find that defendant failed to comply with the proof of service requirement in

Rule 12(b)(6). The record contains no other evidence or proof that defendant mailed his notice of

appeal to the clerk of the circuit court by the February 16 deadline. Accordingly, because

defendant’s notice of appeal was not timely filed, we must dismiss this appeal for lack of

jurisdiction. Tolbert, 2021 IL App (1st) 181654, ¶ 8; People v. Lyles, 217 Ill. 2d 210, 220 (2005)

(“the appellate court must enforce the [supreme court] rules as written”).

¶ 21   Appeal dismissed.




                                               -7-